Exhibit 24(b)(8.49) SERVICES AGREEMENT This Services Agreement (the "Agreement") entered into as of January 6, 2014 (the "Effective Date") by and between ING Life Insurance and Annuity Company a life insurance company organized under the laws of the State of Connecticut, ING Institutional Plan Services, LLC a limited liability company liability company organized under the laws of the State of Delaware, and ReliaStar Life Insurance Company of NY a life insurance company organized under the laws of the State of New York (individually a "Recordkeeper" and collectively the "Recordkeepers") , and Fidelity Investments Institutional Operations Company, Inc., a Massachusetts corporation. ("FIIOC") and Fidelity Distributors Corporation ("FDC") (collectively, "Fidelity"). This Agreement hereby terminates and replaces in its entirety the Services Agreement between ING Financial Advisers, LLC previously identified as the Recordkeeper and FDC effective April 1, 2007, as amended. WHEREAS, Recordkeeper has been selected by certain retirement benefit plans (each a "Plan" and collectively the "Plans") to provide administrative and recordkeeping services; WHEREAS, ING Financial Advisers, LLC ('ING Financial") , the affiliated broker-dealer of the Recordkeepers, will distribute to Plans shares of the funds and shall provide administrative services related to fund shares as agent for certain of its customer accounts in accordance with the Selling Dealer Agreement dated June 18, 2002, as amended ("Dealer Agreement"); WHEREAS, under such Dealer Agreement, ING Financial receives compensation for such distribution of fund shares or administrative services related to fund shares; WHEREAS, Fidelity's affiliate, Fidelity Management & Research Company, serves as an investment advisor to the Fidelity Advisor Funds and Fidelity Retail Funds, each open-end investment companies registered under the Investment Company Act of 1940, as amended (the "1940 Act"), (individually, the "Advisor Fund" and "Retail Fund" and collectively, the "Advisor Funds" and "Retail Funds"); WHEREAS, FIIOC serves as transfer agent for the Advisor Funds and Retail Funds; WHEREAS, FDC serves as the principal underwriter and distributor of the Advisor Funds and Retail Funds; and WHEREAS, the Plan sponsors have decided to make one or more Advisor Funds or Retail Funds available as investment options to participants in Eligible Plans. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties hereto agree as follows: 1. Compensation to Recordkeeper. In consideration of the reduced recordkeeping and administrative duties, responsibilities and expenses, Fidelity will pay to ING an amount ("Fee") as set forth below: The Fee shall be computed as follows: (a) "Existing Average Daily Advisor Assets" shall be the sum of the daily net assets for each calendar day in the quarter divided by the number of calendar days in the quarter invested in equity and fixed income shares of Class A, B, C, T and I of the Advisor Funds through 1 identification numbers(s) listed on Schedule A. Existing Average Daily Advisor Assets shall be paid the following amounts: a. Class A, B and C shares of the Existing Average Daily Advisor Assets be multiplied by ( basis points), and the sum shall be multiplied by the number of calendar days in the quarter and divided by the number of days in the year; plus b. Class T shares of the Existing Average Daily Advisor Assets shall be multiplied by ( basis points) and the sum shall be multiplied by the number of calendar days in the quarter and divided by the number of days in the year; plus c. Class I shares of the Existing Average Daily Advisor Assets shall be multiplied by ( basis points) and the sum shall be multiplied by the number of calendar days in the quarter and divided by the number of days in the year. (b) "New Average Daily Advisor Assets" shall be the sum of the daily net assets for each calendar day in the quarter divided by the number of calendar days in the quarter invested through the identification number(s) listed on Schedule A-1 in equity and fixed income shares (i) A, T and I shares of Advisor Funds within Eligible Plans installed after the Effective Date by ING or (b) A, T and I shares of Advisor Funds added to eligible Plans installed prior to the Effective Date by ING. The New Average Daily Advisor Assets shall be multiplied by ( basis points) and that sum shall be multiplied by the number of calendar days in the quarter and divided by the number of calendar days in the year. (b) "Average Daily Retail Assets" shall be the sum of the daily net assets for each calendar day in the quarter divided by the number of calendar days in the quarter invested through identification number(s) listed on Schedule A in shares of Retail Funds (excluding Money Market and Index Funds) as invoiced by ING. Average Daily Retail Assets shall be multiplied by ( basis points), excluding Fixed Income Funds which shall be multiplied by ( bps) and the sum shall be multiplied by the number of calendar days in the quarter and divided by the number of calendar days in the year. Such amounts shall be paid in arrears within sixty(60) calendar days of the close of the quarter and in accordance with Section 8 of this Agreement.
